Citation Nr: 1147316	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-300 34A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, including as due to service-connected diabetes.

2.  Entitlement to service connection for diabetic retinopathy, including as due to service-connected diabetes.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for knots on the right hand (right hand disorder).

6.  Entitlement to service connection for a left shoulder disorder.

7.  Entitlement to service connection for a skin rash.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1966 to December 1969.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran appeared and testified at a Board personal hearing at the Indianapolis RO in October 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing has been added to the record.  

Since filing the initial claim for service connection for PTSD, the Veteran has received diagnoses for other psychiatric symptoms or disorders.  Based on the Veteran's contentions, private medical records, VA treatment records, and subsequent treatment of the claim by the RO, the Board has broadened and recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder that includes PTSD and dysthymic disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  


FINDINGS OF FACT

1.  The Veteran is unable to obtain or maintain substantially gainful employment as a result of symptoms of his service-connected disabilities.

2.  Prior to the promulgation of a decision by the Board, the Veteran notified the Board in writing of his intent to withdraw his appeal concerning service connection for: hypertension, including as due to service-connected diabetes; diabetic retinopathy, including as due to service-connected diabetes; PTSD; tinnitus; right hand disorder; left shoulder disorder; and a skin rash. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.17, 4.19 (2011).

2.  The criteria for withdrawal of an appeal concerning the issues of service connection for: hypertension, including as due to service-connected diabetes; diabetic retinopathy, including as due to service-connected diabetes; PTSD; tinnitus; right hand disorder; left shoulder disorder; and a skin rash by the Veteran (or authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  The Veteran specifically indicated in writing in October 2011 that, if a TDIU was granted, his appeal would be satisfied and he was withdrawing all other issues on appeal.  In this case, because the Board is granting a TDIU, the appeal as to all issues is fully satisfied, and any issues previously on appeal are withdrawn.  Accordingly, VA's duties to notify and assist will not be further discussed.

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).

TDIU Analysis

In this case, the Veteran contends that he is unable to maintain employment due to his service-connected disabilities.  In the April 2006 VA Form 21-8940, the Veteran reported that he was unable to work due to his service-connected disabilities, specifically his diabetes mellitus.  

The Veteran meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  The Veteran is service connected for diabetes mellitus, rated at 40 percent disabling; peripheral neuropathy, right upper extremity, rated at 30 percent disabling; peripheral neuropathy, left upper extremity, rated at 
20 percent disabling; peripheral neuropathy, right lower extremity, rated at 
20 percent disabling; and peripheral neuropathy, left lower extremity, rated at 
20 percent disabling.  As the service-connected diabetes mellitus is rated at 
40 percent, and the combined disability rating for all service-connected disabilities is 80 percent, the percentage criteria for TDIU eligibility are met (at least one disability rated at least 40 percent, with combined rating at least 70 percent); therefore, entitlement to TDIU is considered on a schedular basis.  38 C.F.R. § 4.16(a).

In this case, the Veteran has a high school diploma and has taken three years of college credits, but does not have a college degree.  Upon discharge from active service, the Veteran reported working in the social services.  He also reported working as a janitor.  The Veteran also reported that his last steady employment was when he managed his own landscaping business; he stopped working in 2004 due to his medical disabilities.  

The evidence in favor of the Veteran's claim for TDIU includes the Veteran's multiple statements showing his belief that he ended his employment because of the symptoms of his diabetes mellitus and peripheral neuropathy.  The Veteran takes multiple medications to handle his diabetes mellitus and peripheral neuropathy.

In the June 2006 VA examination, the Veteran was diagnosed with diabetes mellitus.  The VA examiner opined that the Veteran was unable to work as a janitor, but could do light-duty desk-type work.  In the June 2009 decision review officer (DRO) hearing at the RO, the Veteran testified that he last worked in 2004 and had to stop working because of his service-connected disabilities, primarily diabetes mellitus and peripheral neuropathy.  In the November 2010 VA examination, the Veteran was diagnosed with moderately severe diabetes mellitus, moderately severe bilateral upper and lower extremity peripheral neuropathy, and hand tremors.  The VA examiner opined that the Veteran's service-connected peripheral neuropathy would keep him from doing physical labor, but he should be able to work at a sedentary job.  

During the October 2011 Board personal hearing, the Veteran testified that he could not even work at a desk job, because of the symptoms caused by his service-connected peripheral neuropathy.  He testified that he cannot sit down for long periods at a time and that he has pain, burning, numbness, and tingling in his hands and feet.  The Veteran also testified that his hand tremors made it difficult to write and that the pain in his extremities made it hard to concentrate.  

The Veteran is also in receipt of SSA disability benefits.  In a February 2007 SSA decision, the SSA Administrative Law Judge found that the Veteran was unable to work due, in part, to the service-connected diabetes mellitus.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

The evidence weighing against the Veteran's claim for TDIU includes the 
June 2006 and November 2010 VA examinations, where the VA examiners reported that the Veteran should be able to work at a sedentary job.  However, as noted above, at the October 2011 Board personal hearing, the Veteran testified that due to the symptoms of his service-connected diabetes mellitus and peripheral neuropathy (cannot sit for long periods of time; burning, tingling, and numbness in the hands and feet; hand tremors; and difficulty concentrating due to pain in the extremities) he could not even work at a sedentary job.

The Board finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran is unable to follow a substantially gainful occupation as a result of service-connected disabilities, primarily diabetes and peripheral neuropathy.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for TDIU have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Withdrawal of All Other Appealed Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In this case, in October 2011, and before a final decision was promulgated by the Board, the Veteran notified the Board in writing that he wished to withdraw his appeal concerning the issues of service connection for: hypertension, including as due to service-connected diabetes; diabetic retinopathy, including as due to service-connected diabetes; PTSD; tinnitus; right hand disorder; left shoulder disorder; and a skin rash.  The Veteran specifically indicated in writing in October 2011 that if a TDIU was granted, his appeal would be satisfied and he was withdrawing all other issues on appeal.

Given the Board's granting of a TDIU in the decision herein, there remain no allegations of errors of fact or law for appellate consideration with regard to these other previously appealed issues.  Accordingly, the Board does not have jurisdiction to review the appeal in this regard, and these issues are dismissed.


ORDER

A TDIU is granted.

The issues of service connection for: hypertension, including as due to service-connected diabetes; diabetic retinopathy, including as due to service-connected diabetes; PTSD; tinnitus; right hand disorder; left shoulder disorder; and a skin rash, having been withdrawn, are dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


